DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application 
2	This instant Office Action is in response to Response to Restriction filed on 8/4/2022.
3.	This Office Action is made Non-Final.
4.	Claims 1-18 and 31-42 are pending.
5.	Claims 19-30 are cancelled.
6.	Claims 31-42 are new. 
Information Disclosure Statement
7.	The information disclosure statement (IDS) submitted on 11/12/2020 and 4/26/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions Response to Arguments/Comment
8.	Claims 19-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/4/2022.
9.	Applicant’s election without traverse of  Group 1 in the reply filed on 8/4/2022 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claims 1-18 and 31-42 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by PARK et al. US 20190150170 hereafter Park.

As to Claim 1. (Original)    Park discloses a method of wireless communication performed by a user equipment (UE), comprising [Fig. 15, Sections 0001, 0007, 0010: Invention relates to wireless communication system and unlicensed band. A method of transceiving data between a base station and a user equipment in an unlicensed band. A method of operating in an unlicensed band, comprises LBT (listen before talk) type information]:
receiving a configuration that indicates a number of bits to be used in an indication of at least one of a listen-before-talk (LBT) category [i.e. LBT types, Section 0014 The LBT type information can indicate a priority class among a plurality of priority classes] or a channel access priority class [i.e. priority classes/CAPC, Section 0133: A total of 4 channel access priority classes used for UL LBT and DL LBT] to be used for uplink communications [Sections 0141, 0152, 0178: Bit field including N number of bits is included in signaling signaled to UE and N number of bits indicates a LBT type and LBT parameter combination configured via higher layer signaling. LBT operation for PUSCH (i.e. uplink) transmission configured in that a base station sets combinations of an LBT type and LBT parameter and indicates combinations to the UE. The UE determines the timing at which LBT is performed when there is UL data to be transmitted by the UE],
receiving the indication of at least one of the LBT category or the channel access priority class to be used for a transmission starting point [i.e. start timing/position/subframe or PUSCH start position- see 0016, 0051, 0162] associated with one or more uplink communications [Sections 0018, 0150, 0161, 0209: LBT type information and starting position information can be transmitted to user equipment in manner of being jointly coded. LBT starting position is on the basis of PUSCH transmission (i.e. uplink) timing as LBT parameter. Among the LBT type, the LBT corresponds to an LBT operation that performs PUSCH transmission according to a CCA result before PUSCH is transmitted; LBT priority class and the like uniquely set to UL LBT. Perform LBT according to the indication of the base station at the LBT start timing for PUSCH transmission in the subframe],
wherein the indication includes the number of bits indicated in the configuration [Sections 0141, 0178: Bit field including N number of bits is included in signaling signaled to UE by a base station (BS) and represented by N number of bits indicates a LBT type, LBT parameter combination configured via higher layer signaling. A bit field including N number of bits is signaled to a UE and LBT type/parameter indicated via the bit field; and the UE determines the timing at which LBT is performed when there is UL data to be transmitted by the UE];
and performing an LBT procedure [i.e. CCA or perform LBT/LBT operation, see 0106] for an uplink communication [i.e. PUSCH/uplink data etc. Section 0132: Category 4 UL LBT operation can be proposed as LBT operation for UL signal transmitted by a UE], of the one or more uplink communications, transmitted at the transmission starting point, according to the LBT category or the channel access priority class [Sections 0150, 0161, 0209, 0326: LBT starting position is on the basis of PUSCH (i.e. uplink) transmission timing as LBT parameter. Among the LBT types, the LBT corresponds to an LBT operation that performs PUSCH transmission according to a CCA result before PUSCH is transmitted; LBT priority class, a contention window size, and the like can be uniquely set to UL LBT. Perform LBT according to the indication of the base station at the LBT start timing for PUSCH transmission in the (n+1) subframe. If the UE succeeds in accessing a channel after the LBT is performed, the UE can perform signal transmission at the start point].

As to Claim 2. (Original)   Park discloses the method of claim 1, wherein the configuration indicates a mapping between a set of values of the bits and a corresponding set of LBT categories or channel access priority classes [Sections 0014, 0141, 0168, 0190: The LBT type information can indicate a priority class among a plurality of priority classes. Bit field including N number of bits is included in signaling signaled to UE and N number of bits indicates a LBT type and LBT parameter combination configured via higher layer signaling. In UL LBT, LBT parameters of the Cat.4 LBT can be configured according to each of the LBT priority classes. A base station can set LBT to a UE using a value selected from among a plurality of values configured via higher layer signaling].

As to Claim 3. (Original)   Park discloses the method of claim 1, wherein the configuration is included in a radio resource control message [Sections 0141: Bit field including N number of bits is included in signaling signaled to UE and N number of bits indicates a LBT type and LBT parameter combination configured via higher layer signaling (i.e. Radio Resource Control Message)].

As to Claim 4. (Original)    Park discloses the method of claim 1, wherein the transmission starting point [i.e. positions/subframe/timing/PUSCH start position, see 0016, 0051] is one of multiple transmission starting points associated with the one or more uplink communications [Sections 0162, 0165, 0325: Information on a start position of a UL data transmission period during which a UE can transmit data can indicate one selected from the group consisting of start point(s) of  symbols ranging from #0 to #13 of subframe. Performing joint coding on the information on LBT type, an LBT priority class, and a PUSCH start position, a base station can indicate PUSCH start positions. A base station can inform a UE of start points via higher layer signaling];

As to Claim 5. (Original)    Park discloses the method of claim 4, wherein the indication is received in a multi-transmission time interval (multi-TTI) [i.e. subframe/slot, Section 0051: A time for transmitting a subframe is defined as a transmission time interval (TTI)] uplink grant [i.e. uplink scheduling] that schedules the multiple transmission starting points for the one or more uplink communications [Sections 0247, 0253, 0275, 0325: A base station indicates a UE to perform scheduling on a plurality of subframes, i.e., multi-SF scheduling, a bit field included in a UL grant indicate the multi-SF scheduling. A base station can configure TTI (transmission time interval) via a bit field included in a UL grant as follows. A base station transmits DCI for scheduling multiple subframes. A base station can inform a UE of whether or not a subframe performing signal transmission in the middle of the subframe when LBT is performed in the subframe and channel access is succeeded is applied and start points].

As to Claim 6. (Original)    Park discloses the method of claim 5, wherein the LBT category is a single LBT category [i.e. Cat. 4 LBT] that is used for all transmission starting points indicated in the multi-TTI uplink grant [Tables 6 & 10, Sections 0165, 0325, 0360: Performing joint coding on the information on LBT type, an LBT priority class, and a PUSCH start position, a base station can indicate PUSCH start positions, in this case, if an LBT type for a specific state of joint coding corresponds to Cat.4, the specific state can include information on the LBT priority class and the information on the PUSCH start position. A base station can inform a UE of start points via higher layer signaling. The UL Cat.4 LBT is applied as a UL LBT scheme for transmitting PUSCH].

As to Claim 7. (Original)    Park discloses a method of wireless communication performed by a user equipment (UE), comprising [Fig. 15, Sections 0001, 0007, 0010: Invention relates to wireless communication system and unlicensed band. A method of transceiving data between a base station and a user equipment in an unlicensed band. A method of operating in an unlicensed band, comprises LBT (listen before talk) type information]:
receiving an indication of at least one of a listen-before-talk (LBT) category [i.e. LBT types, Section 0014 The LBT type information can indicate a priority class among a plurality of priority classes] or a channel access priority class [i.e. priority classes/CAPC, Section 0133: A total of 4 channel access priority classes used for UL LBT and DL LBT] to be used for a transmission starting point [i.e. positions/subframe/timing/PUSCH start position, see 0016, 0051] of multiple transmission starting points [i.e. PUSCH start positions] associated with one or more uplink communications; and [Sections 0162, 0165, 0325: Information on a start position of a UL data transmission period during which a UE can transmit data can indicate one selected from the group consisting of start point(s) of  symbols ranging from #0 to #13 of subframe. Performing joint coding on the information on LBT type, an LBT priority class, and a PUSCH start position, a base station can indicate PUSCH start positions. A base station can inform a UE of start points via higher layer signaling or a dynamic control signal (e.g., DCI)];
performing an LBT procedure [i.e. CCA or perform LBT/LBT operation, see 0106] for an uplink communication [i.e. PUSCH/uplink data etc. Section 0132: Category 4 UL LBT operation can be proposed as LBT operation for UL signal transmitted by a UE], of the one or more uplink communications, transmitted at the transmission starting point according to the LBT category or the channel access priority class [Sections 0150, 0161, 0326: LBT starting position is on the basis of PUSCH (i.e. uplink) transmission timing as LBT parameter. Among the LBT types, the LBT corresponds to an LBT operation that performs PUSCH transmission according to a CCA result before PUSCH is transmitted; LBT priority class, a contention window size, and the like can be uniquely set to UL LBT.  If the UE succeeds in accessing a channel prior to a start point configured by the base station (after the LBT is performed), the UE can perform signal transmission at the start point].

As to Claim 8. (Original)   Park discloses the method of claim 7, wherein the indication is received in a multi-transmission time interval (multi-TTI) [i.e. subframe/slot, Section 0051: A time for transmitting a subframe is defined as a transmission time interval (TTI)] uplink grant [i.e. uplink scheduling] that schedules the multiple transmission starting points for the one or more uplink communications [Sections 0247, 0253, 0275, 0325: A base station indicates a UE to perform scheduling on a plurality of subframes, i.e., multi-SF scheduling, a bit field included in a UL grant indicate the multi-SF scheduling. A base station can configure TTI (transmission time interval) via a bit field included in a UL grant as follows. A base station transmits DCI for scheduling multiple subframes. A base station can inform a UE of whether or not a subframe performing signal transmission in the middle of the subframe when LBT is performed in the subframe and channel access is succeeded is applied and start points].

As to Claim 9. (Original)  Park discloses the method of claim 7, wherein the LBT category [i.e. Cat. 4 LBT] is a single LBT category that is used for all transmission starting points [Tables 6 & 10, Sections 0165, 0325, 0360: Performing joint coding on the information on LBT type, an LBT priority class, and a PUSCH start position, a base station can indicate PUSCH start positions, in this case, if an LBT type for a specific state of joint coding corresponds to Cat.4, the specific state can include information on the LBT priority class and the information on the PUSCH start position. A base station can inform a UE of start points via higher layer signaling. The UL Cat.4 LBT is applied as a UL LBT scheme for transmitting PUSCH].

As to Claim 10. (Original)  Park discloses the method of claim 7, wherein the indication includes a number of bits, and the number of bits is indicated in a radio resource control message [Sections 0014, 0141: The LBT type information can indicate a priority class among a plurality of priority classes. Bit field including N number of bits is included in signaling signaled to UE and N number of bits indicates a LBT type and LBT parameter combination configured via higher layer signaling (i.e. radio resource control message)].

As to Claim 11. (Original)   Park discloses the method of claim 10, wherein a mapping between a set of values of the bits and a corresponding set of LBT categories or channel access priority classes is indicated in the radio resource control message [Sections 0014, 0141, 0168, 0190: The LBT type information can indicate a priority class among a plurality of priority classes. Bit field including N number of bits is included in signaling signaled to UE and N number of bits indicates a LBT type and LBT parameter combination configured via higher layer signaling (i.e. Radio Resource Control Message). In UL LBT, LBT parameters of the Cat.4 LBT can be configured according to each of the LBT priority classes. A base station can set LBT to a UE using a value selected from among a plurality of values configured via higher layer signaling].

As to Claim 12. (Original)   Park discloses the method of claim 7, wherein the LBT category [i.e. LBT type] is a first LBT category associated with a first channel sensing [i.e. CCA time/slot/period or performing LBT] time that is used for an initial LBT procedure in an initial transmission starting point [Sections 0013, 0117, 0201, 0202: The LBT type information can indicate one of a first LBT operation according to a CCA is performed for prescribed time. The communication node senses a channel state on a CCA slot basis. When a UE applies LBT including a back-off operation to transmit PUSCH, a base station can indicate an order of an LBT operation, initial CCA is performed via higher layer signaling. Perform initial CCA first at LBT start timing predetermined for specific PUSCH transmission],
 and wherein the UE is configured to use a second LBT category associated with a second channel sensing time for a subsequent LBT procedure performed for a subsequent transmission starting point [Sections 0013, 0015, 0218: The LBT type information can indicate one of a first LBT operation according to a CCA performed for prescribed time and a second LBT operation. The parameter value for the second LBT operation can include a defer period length, a maximum contention window size, and maximum channel occupancy time (MCOT). When PUSCH transmission is dropped, the UE stops the LBT operation, assumes a specific back-off counter value and resumes the back-off operation at the LBT start timing for a next PUSCH transmission]
wherein the second channel sensing time is longer than the first channel sensing time [Sections 0015, 0108, 0162, 0352: The parameter value for the second LBT operation can include at least a maximum contention window size, and maximum channel occupancy time (MCOT). Two LBT operations are defined, and CCA is defined as an operation for monitoring a channel during a CCA slot (at least 20 μs) at the end of the idle period. Information on a start position of a UL data transmission period can indicate start point of a symbol #1 of the subframe in which the UE transmits data, timing after 25 us from the start point of the symbol #0 of the subframe. A UL LBT scheme supports 2 LBT types for performing CCA is different according to each of the LBT types].

As to Claim 13. (Original)    Park discloses the method of claim 12, wherein the first LBT category is no LBT [Sections 0142-0143: The information on the LBT type can be configured as follows. (Before PUSCH is transmitted No LBT] 
and the second LBT category is either 16 microsecond category 2 LBT or 25 microsecond category 2 LBT [Sections 0154, 0157 0352:  LBT type, 25 µs (microsecond) LBT or UL category 4 LBT. Symbol applied to both 25 µs (microsecond) LBT and Cat.4 LBT. A UL LBT scheme supports 2 LBT types for performing CCA is different according to each of the LBT types].

As to Claim 14. (Original)    Park discloses the method of claim 12, wherein the first LBT category is 16 microsecond category 2 LBT and the second LBT category is 25 microsecond category 2 LBT [Sections 0148, 0154, 0157 0352: Short duration in LBT type 2. LBT type, 25 µs (microsecond)  LBT or UL category 4 LBT. Symbol applied to both 25 µs (microsecond) LBT and Cat.4 LBT. A UL LBT scheme supports 2 LBT types for performing CCA is different according to each of the LBT types].

As to Claim 15. (Original)   Park discloses the method of claim 7, wherein the indication includes a separate indication of an LBT category for each transmission starting point [Sections 0163, 0325: Information on a PUSCH start position can be signaled in a manner of being distinguished (i.e. different/separate) from information on an LBT type. A base station can inform a UE of start points via higher layer signaling].

As to Claim 16. (Original)    Park discloses the method of claim 7, wherein the indication indicates a first LBT category to be used for a first set of transmission starting points and a second LBT category to be used for a second set of transmission starting points [Sections 0014, 0150, 0161: If the LBT type information indicates the second LBT operation, the LBT type information can additionally indicate a priority class among a plurality of priority classes to which a parameter value for the second LBT operation is set. LBT starting position is on the basis of PUSCH (i.e. uplink) transmission timing as LBT parameter. Among the LBT types, the LBT corresponds to an LBT operation that performs PUSCH transmission; a contention window size, and the like can be uniquely set to UL LBT].

As to Claim 17. (Original)   Park discloses the method of claim 7, wherein at least one of a number of bits included in the indication or a mapping between a set of values of the number of bits and a corresponding set of LBT categories or channel access priority classes is based at least in part on a channel [i.e. PUSCH/PUCCH] in which the uplink communication is to be transmitted [Sections 0141, 0152, 0178: Bit field including N number of bits is included in signaling signaled to UE and N number of bits indicates a LBT type and LBT parameter combination configured via higher layer signaling. LBT operation for PUSCH (i.e. uplink) transmission configured in that a base station sets combinations of an LBT type and LBT parameter and indicates combinations to the UE. The UE determines the timing at which LBT is performed when there is UL data to be transmitted by the UE].

As to Claim 18. (Original) Park discloses the method of claim 7, wherein at least one of a number of bits included in the indication or a mapping between a set of values of the number of bits and a corresponding set of LBT categories or channel access priority classes is based at least in part on a type of cell [i.e. Serving BS, CCs, Carrier aggregation- see 0002, 0048, 0098-0099] in which the uplink communication is to be transmitted [Sections 0141, 0152, 0178: Bit field including N number of bits is included in signaling signaled to UE and N number of bits indicates a LBT type and LBT parameter combination configured via higher layer signaling. LBT operation for PUSCH (i.e. uplink) transmission configured in that a base station sets combinations of an LBT type and LBT parameter and indicates combinations to the UE. The UE determines the timing at which LBT is performed when there is UL data to be transmitted by the UE].

As to Claim 31. (New)    Park discloses a user equipment (UE) for wireless communication, comprising [Sections 0001, 0007, 0010: Invention relates to wireless communication system and unlicensed band. A method of transceiving data between a base station and a user equipment in an unlicensed band. A method of operating in an unlicensed band, comprises LBT (listen before talk) type information]:
 a memory; and one or more processors, coupled to the memory, configured to [Fig. 15, Sections 0363, 0368: The receiving device-20 include memories-22 for storing a variety of information associated with communication in a wireless communication system, and processors 21.  A UE operates as the transmitting device 10 in uplink and operates as the receiving device 20 in downlink]:
 receive a configuration that indicates a number of bits to be used in an indication of at least one of a listen-before-talk (LBT) category [i.e. LBT types, Section 0014 The LBT type information can indicate a priority class among a plurality of priority classes] or a channel access priority class [i.e. priority classes/CAPC, Section 0133: A total of 4 channel access priority classes used for UL LBT and DL LBT] to be used for uplink communications [Sections 0141, 0152, 0178: Bit field including N number of bits is included in signaling signaled to UE and N number of bits indicates a LBT type and LBT parameter combination configured via higher layer signaling. LBT operation for PUSCH (i.e. uplink) transmission configured in that a base station sets combinations of an LBT type and LBT parameter and indicates combinations to the UE. The UE determines the timing at which LBT is performed when there is UL data to be transmitted by the UE];
receive the indication of at least one of the LBT category or the channel access priority class to be used for a transmission starting point [i.e. start timing/position/subframe or PUSCH start position- see 0016, 0051, 0162] associated with one or more uplink communications [Sections 0018, 0150, 0161, 0209: LBT type information and starting position information can be transmitted to user equipment in manner of being jointly coded. LBT starting position is on the basis of PUSCH transmission (i.e. uplink) timing as LBT parameter. Among the LBT type, the LBT corresponds to an LBT operation that performs PUSCH transmission according to a CCA result before PUSCH is transmitted; LBT priority class and the like uniquely set to UL LBT. Perform LBT according to the indication of the base station at the LBT start timing for PUSCH transmission in the subframe],
wherein the indication includes the number of bits indicated in the configuration [Sections 0141, 0178: Bit field including N number of bits is included in signaling signaled to UE by a base station (BS) and represented by N number of bits indicates a LBT type, LBT parameter combination configured via higher layer signaling. A bit field including N number of bits is signaled to a UE and LBT type/parameter indicated via the bit field; and the UE determines the timing at which LBT is performed when there is UL data to be transmitted by the UE];
 and perform an LBT procedure [i.e. CCA or perform LBT/LBT operation, see 0106] for an uplink communication [i.e. PUSCH/uplink data etc. Section 0132: Category 4 UL LBT operation can be proposed as LBT operation for UL signal transmitted by a UE], of the one or more uplink communications, transmitted at the transmission starting point, according to the LBT category or the channel access priority class [Sections 0150, 0161, 0209, 0326: LBT starting position is on the basis of PUSCH (i.e. uplink) transmission timing as LBT parameter. Among the LBT types, the LBT corresponds to an LBT operation that performs PUSCH transmission according to a CCA result before PUSCH is transmitted; LBT priority class, a contention window size, and the like can be uniquely set to UL LBT. Perform LBT according to the indication of the base station at the LBT start timing for PUSCH transmission in the (n+1) subframe. If the UE succeeds in accessing a channel after the LBT is performed, the UE can perform signal transmission at the start point].

As to Claim 32. (New) The UE of claim 31, wherein the configuration indicates a mapping between a set of values of the bits and a corresponding set of LBT categories or channel access priority classes [See Claim 2 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 33. (New) The UE of claim 31, wherein the configuration is included in a radio resource control message [See Claim 3 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 34. (New) The UE of claim 31, wherein the transmission starting point is one of multiple transmission starting points associated with the one or more uplink communications [See Claim 4 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 35. (New) The UE of claim 34, wherein the indication 1s received in a multi- transmission time interval (multi-TTI) uplink grant that schedules the multiple transmission starting points for the one or more uplink communications [See Claim 5 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 36. (New) The UE of claim 35, wherein the LBT category is a single LBT category that is used for all transmission starting points indicated in the multi-TTI uplink grant [See Claim 6 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 37. (New)  Park discloses a UE for wireless communication, comprising [Fig. 15, Sections 0001, 0007, 0010: Invention relates to wireless communication system and unlicensed band. A method of transceiving data between a base station and a user equipment in an unlicensed band. A method of operating in an unlicensed band, comprises LBT (listen before talk) type information]:
a memory; and one or more processors, coupled to the memory, configured to [Fig. 15, Sections 0363, 0368: The receiving device-20 include memories-22 for storing a variety of information associated with communication in a wireless communication system, and processors 21.  A UE operates as the transmitting device 10 in uplink and operates as the receiving device 20 in downlink]:
receive an indication of at least one of a listen-before-talk (LBT) category [i.e. LBT types, Section 0014 The LBT type information can indicate a priority class among a plurality of priority classes] or a channel access priority class [i.e. priority classes/CAPC, Section 0133: A total of 4 channel access priority classes used for UL LBT and DL LBT] to be used for a transmission starting point [i.e. positions/subframe/timing/PUSCH start position, see 0016, 0051] of multiple transmission starting points [i.e. PUSCH start positions]  associated with one or more uplink communications; and [Sections 0162, 0165, 0325: Information on a start position of a UL data transmission period during which a UE can transmit data can indicate one selected from the group consisting of start point(s) of  symbols ranging from #0 to #13 of subframe. Performing joint coding on the information on LBT type, an LBT priority class, and a PUSCH start position, a base station can indicate PUSCH start positions. A base station can inform a UE of start points via higher layer signaling or a dynamic control signal (e.g., DCI)];
perform an LBT procedure [i.e. CCA or perform LBT/LBT operation, see 0106] for an uplink communication [i.e. PUSCH/uplink data etc. Section 0132: Category 4 UL LBT operation can be proposed as LBT operation for UL signal transmitted by a UE], of the one or more uplink communications, transmitted at the transmission starting point according to the LBT category or the channel access priority class [Sections 0150, 0161, 0326: LBT starting position is on the basis of PUSCH (i.e. uplink) transmission timing as LBT parameter. Among the LBT types, the LBT corresponds to an LBT operation that performs PUSCH transmission according to a CCA result before PUSCH is transmitted; LBT priority class, a contention window size, and the like can be uniquely set to UL LBT.  If the UE succeeds in accessing a channel prior to a start point configured by the base station (after the LBT is performed), the UE can perform signal transmission at the start point].

As to Claim 38. (New) The UE of claim 37, wherein the indication 1s received in a multi- transmission time interval (multi-TTI) uplink grant that schedules the multiple transmission starting points for the one or more uplink communications [See Claim 8 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 39, (New) The UE of claim 37, wherein the LBT category is a single LBT category that is used for all transmission starting points [See Claim 9 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 40. (New) The UE of claim 37, wherein the indication includes a number of bits, and the number of bits is indicated in a radio resource control message [See Claim 10 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 4l. (New) The UE of claim 41, wherein a mapping between a set of values of the bits and a corresponding set of LBT categories or channel access priority classes is indicated in the radio resource control message [See Claim 11 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 42. (New) The UE of claim 37, wherein the LBT category is a first LBT category associated with a first channel sensing time that is used for an initial LBT procedure in an initial transmission starting point, and wherein the UE is configured to use a second LBT category associated with a second channel sensing time for a subsequent LBT procedure performed for a subsequent transmission starting point, wherein the second channel sensing time is longer than the first channel sensing time [See Claim 12 rejection because both claims have similar subject matter therefore similar rejection applies herein].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure; Liu et al. US 20190281636 in particular Section [0205] In addition, a 2-bit ‘Priority class’ field indicates four different kinds of channel access priority classes; Section [0210] The terminal apparatus 1 performs an LBT procedure in an LBT period and may determine, based on LBT configuration information (LBT type, channel access priority class), whether a type-1 uplink LBT procedure or a type-2 uplink LBT procedure is to be performed; Section [0212]  Before the transmission of a PUSCH, the terminal apparatus performs an LBT procedure in an LBT period, the terminal apparatus may perform the type-2 uplink LBT procedure.
Furthermore, each additional prior arts cited on PTO-892 but not applied in rejection contains a disclosed description related to the claimed subject matter found either in the Figures, description summary and/or disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEL M ULYSSE whose telephone number is (571)272-1228. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
October 20, 2022
/JAEL M ULYSSE/Primary Examiner, Art Unit 2477